    Case 1-19-43516-ess        Doc 61-3     Filed 06/05/20     Entered 06/05/20 16:16:24




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:
                                                                  CERTIFICATE OF
                                                                  SERVICE
 MICHAEL KRICHEVSKY
                                                                  Case No. 1-19-43516-ess
                                                                  Chapter 11
                               Debtor.

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 5, 2020, I caused the foregoing Response,
including all attachments, to be electronically filed with the Clerk of Court by using the CM/ECF
system, and provided a true correct copy of said document including all attachments to a vendor
for mailing by U.S. Postal Service First Class Main Postage Prepaid or FedEx to the following
parties:
Michael Krichevsky
4221 Atlantic Ave
Brooklyn, NY 11224

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006




                                                    /s/ Kevin P. Hoenig

                                                    Kevin P. Hoenig
                                                    Bankruptcy Clerk
